
	
		I
		112th CONGRESS
		1st Session
		H. R. 3497
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Lance introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the development of meaningful treatments for
		  patients.
	
	
		1.Short titleThis Act may be cited as the
			 Modernizing Our Drug & Diagnostics
			 Evaluation and Regulatory Network Cures Act of 2011 or
			 the MODDERN Cures Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Definitions.
				Title I—Advancing diagnostics for patients
				Sec. 101. Developing a common lexicon to facilitate progress on
				diagnostics.
				Sec. 102. Creating incentives for innovative
				diagnostics.
				Sec. 103. Promoting the development of innovative
				diagnostics.
				Title II—Capturing lost opportunities for patients
				Sec. 201. Designation of dormant therapies.
				Sec. 202. Promoting the development of dormant
				therapies.
			
		3.FindingsThe Congress makes the following
			 findings:
			(1)More than 133 million Americans, or 45
			 percent of the population, have at least one chronic condition. A quarter of
			 Americans have multiple chronic conditions.
			(2)Chronic diseases
			 have become the leading cause of death and disability in the United States.
			 Seven out of every 10 deaths are attributable to chronic disease. Chronic
			 diseases also compromise the quality of life of millions of Americans.
			(3)Despite
			 $80,000,000,000 spent annually on research and development, many diseases and
			 conditions lack effective treatments.
			(4)Many commonly used
			 drugs are effective in only 50 to 75 percent of the patient population, which
			 can lead to devastating long-term side effects, resulting in the potential
			 risks outweighing the benefits for some patients.
			(5)Advanced and
			 innovative diagnostic tests have the potential to dramatically increase the
			 efficacy and safety of drugs by better predicting how patients will respond to
			 a given therapy.
			(6)Despite their
			 promise, many drugs and diagnostics may go undeveloped due to uncertain
			 regulatory and reimbursement processes, among other reasons.
			(7)In addition, there
			 is reason to believe that potential treatments with tremendous value to
			 patients are never developed or are discontinued during research and
			 development due to insufficiencies in the intellectual property system.
			(8)It is in the
			 public interest to address the hurdles that may be precluding new treatments
			 from reaching patients and to remove the disincentives for the development of
			 therapies for these unmet needs.
			4.DefinitionsIn this Act:
			(1)The term
			 biological product has the meaning given to that term in section
			 351 of the Public Health Service Act (42 U.S.C. 262).
			(2)The term
			 drug has the meaning given to that term in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
			(3)The term
			 Secretary means the Secretary of Health and Human Services.
			IAdvancing
			 diagnostics for patients
			101.Developing a
			 common lexicon to facilitate progress on diagnostics
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary shall establish
			 within the Department of Health and Human Services the Advanced Diagnostics
			 Education Council (in this section referred to as the
			 Council).
				(b)Duties
					(1)In
			 generalThe Council shall promote an improved understanding of
			 key concepts related to innovative diagnostics by recommending standard terms
			 and definitions for use by patients, physicians, health care providers, payers,
			 and policymakers.
					(2)GuideThe Secretary shall publish and disseminate
			 a guide regarding such recommended terms and definitions for patients,
			 physicians, health care providers, payers, and policymakers.
					(3)ReportNot later than 12 months after the
			 establishment of the Council, the Secretary shall prepare and submit a report
			 to the Congress and to the public on the Council’s deliberations, activities,
			 and determinations with respect to meeting its duties described in paragraphs
			 (1) and (2).
					(c)ChairpersonThe Secretary, or the Secretary’s designee,
			 shall serve as chairperson of the Council.
				(d)MembersIn addition to the Secretary, the Council
			 shall consist of the following:
					(1)The head of each the following agencies (or
			 a designee thereof):
						(A)The National Institutes of Health.
						(B)The Centers for
			 Disease Control and Prevention.
						(C)The Food and Drug
			 Administration.
						(D)The Agency for
			 Healthcare Research and Quality.
						(E)The Centers for
			 Medicare & Medicaid Services.
						(F)The Department of
			 Defense.
						(G)The Department of
			 Veterans Affairs.
						(H)The Health
			 Resources and Services Administration.
						(I)The Substance
			 Abuse and Mental Health Services Administration.
						(J)The Indian Health
			 Service.
						(2)Seven members appointed by the Secretary
			 from among individuals who collectively—
						(A)represent a broad
			 range of perspectives; and
						(B)have expertise
			 in—
							(i)basic and translational research, including
			 with respect to molecular biology and genetics;
							(ii)bioinformatics;
							(iii)the discovery,
			 development, and commercialization of in vitro diagnostics; and
							(iv)law
			 and ethics.
							(3)Four members appointed by the Secretary who
			 are each a chief medical or scientific officer of a patient advocacy
			 organization.
					(e)Public
			 inputIn carrying out its
			 duties, the Council shall solicit input from relevant stakeholders and the
			 public.
				(f)TerminationThe Council shall terminate after
			 publishing the guide required by subsection (b)(2) and submitting the report
			 required by subsection (b)(3), or later at the discretion of the
			 Secretary.
				102.Creating
			 incentives for innovative diagnostics
				(a)Improvements to
			 process for determining fee schedule amounts for new tests
					(1)Clarifying
			 factors for rate-setting
						(A)In
			 generalIn determining the
			 payment amount under gapfilling procedures (as described in section 414.508(b)
			 of title 42, Code of Federal Regulations, or any successor regulation to such
			 section) for new clinical diagnostic laboratory tests under section 1833(h)(8)
			 of the Social Security Act (42 U.S.C. 1395l(h)(8)), the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall take into account, as applicable and available, the following factors
			 with respect to such a new test:
							(i)Impact on
			 patient careThe impact of
			 the new test on patient care, patient management, or patient treatment.
							(ii)Technical
			 characteristicsThe technical
			 characteristics of the new test, and the resources required to develop,
			 validate, and perform the new test.
							(iii)Claims
			 dataData from claims for
			 which payment is made under part B of title XVIII of the Social Security
			 Act.
							(iv)Laboratory
			 chargesAmounts charged by
			 laboratories to self-pay patients for the new test.
							(v)Private
			 insurance ratesAmounts paid
			 to laboratories for such new test under private health insurance coverage
			 offered in the group market and the individual market.
							(vi)Advisory panel
			 recommendationsThe findings
			 and recommendations of the independent advisory panel convened under paragraph
			 (2) with respect to that new test and any comments received during the open
			 meeting of the advisory panel.
							(vii)Additional
			 factorsSuch other factors as
			 the Secretary may specify.
							(2)Input from
			 patients, clinicians, and technical experts
						(A)Requirement for
			 independent advisory panelThe Secretary shall convene an independent
			 advisory panel from which the Secretary shall request information and
			 recommendations regarding any new test (as referred to under subparagraph (A)
			 of section 1833(h)(8) of the Social Security Act (42 U.S.C. 1395l(h)(8))) for
			 which payment is made under such section, including technical, clinical, and
			 quality information.
						(B)Composition of
			 independent advisory panelThe independent advisory panel shall be
			 comprised of 19 members, including—
							(i)4 individuals with expertise and experience
			 with advanced clinical diagnostic laboratory tests, including expertise in the
			 technical characteristics of the new test;
							(ii)3 representatives
			 of patients, including a patient representative for rare disorders;
							(iii)3 clinicians who
			 use results of the new test in patient care;
							(iv)3 individuals
			 with expertise in the requirements to develop, validate, and perform the new
			 test;
							(v)2
			 laboratorians;
							(vi)2 experts in the
			 area of pharmacoeconomics or health technology assessment; and
							(vii)2 individuals
			 with expertise on the impact of new tests on quality of patient care, including
			 genetic counselors.
							(C)TermsA member of the panel shall be appointed to
			 serve a term of 6 years, except with respect to the members first appointed,
			 whose terms of appointment shall be staggered evenly over 2-year
			 increments.
						(D)Expert
			 consultantsThe Secretary may include to serve temporarily on the
			 panel individuals who have expertise pertaining to the new test
			 involved.
						(E)Open
			 meetingsThe Secretary shall
			 receive or review the findings and recommendations of the independent advisory
			 panel with respect to the new tests described in subparagraph (A) involved
			 during a meeting open to the public and provide opportunity for public
			 comment.
						(F)Clarification of
			 authority of secretary to consult carriersNothing in this section shall be construed
			 as affecting the authority of the Secretary to consult with appropriate
			 Medicare administrative contractors.
						(b)Process for
			 assignment of temporary codes for diagnostic testsThe
			 Secretary shall establish a process for application for the assignment of a
			 temporary national HCPCS code to uniquely identify a diagnostic test until a
			 permanent national HCPCS code is available for assignment to that test.
			 Assignments of a temporary national HCPCS code shall occur on a quarterly
			 basis. The Secretary shall provide public notice through the Centers for
			 Medicare & Medicaid Services website of applications made for such
			 temporary national HCPCS codes. Upon assignment of a temporary code under this
			 process, the Secretary shall treat such test as a new test for purposes of
			 section 1833(h)(8) of the Social Security Act.
				(c)Development of
			 further improvements in rate-Setting processesThe Secretary shall analyze the process
			 used for the gapfilling procedure used in determining payment amounts for new
			 clinical diagnostic laboratory tests under section 1833(h)(8) of the Social
			 Security Act. Taking into account the changes made by this section, the
			 Secretary shall identify further changes to improve the accuracy and
			 appropriateness of resulting rates and the openness, transparency, and
			 predictability of the process. The Secretary shall examine what and how many
			 entities should perform gapfilling, under contract or otherwise, and how to
			 ensure that the process is informed by appropriate expertise and proceeds in a
			 transparent and accountable manner. The Secretary shall implement improvements
			 in the process, insofar as these are possible under the law through
			 regulations, after public notice and opportunity for comment. For changes the
			 Secretary determines would require a change in law, the Secretary shall
			 transmit recommendations to the Speaker of the House and the President of the
			 Senate not later than July 1, 2013.
				(d)DefinitionsFor purposes of this section:
					(1)New clinical
			 diagnostic laboratory testsThe term new clinical diagnostic
			 laboratory test means a clinical diagnostic laboratory test—
						(A)that is assigned a
			 new or substantially revised code on or after January 1, 2013; or
						(B)for which an
			 application for a temporary national HCPCS code is made under subsection (b) on
			 or after January 1, 2013.
						(2)Self-pay
			 patientThe term self-pay patient means, with
			 respect to a health care item or service, an individual who pays out of pocket
			 for such item or service and who does not have health insurance coverage for
			 such item or service.
					(e)Effective
			 dateThis section shall take
			 effect on the date of enactment of this Act, and shall apply with respect to
			 new clinical diagnostic laboratory tests.
				103.Promoting the
			 development of innovative diagnostics
				(a)Determination
					(1)RequestThe manufacturer or sponsor of a drug or
			 biological product may request the Secretary to determine that—
						(A)a diagnostic test
			 has been developed by, or with the participation of, the manufacturer or
			 sponsor of the drug or biological product; and
						(B)use of the
			 diagnostic test, as demonstrated through valid scientific information such as
			 peer-reviewed literature—
							(i)provides for or
			 improves the identification of a patient population for which the drug or
			 biological product will or will not be used in accordance with its approved
			 indications; or
							(ii)provides for or improves the determination
			 of the most appropriate treatment option for a patient population with the drug
			 or biological product in accordance with its approved indications.
							(2)Response by
			 SecretaryNot later than 30 days after the submission of a
			 request under paragraph (1), the Secretary, shall—
						(A)make the requested determination and
			 publish a notice of such determination and any extension under this section
			 resulting from such determination; or
						(B)provide an
			 explanation to the manufacturer or sponsor submitting the request of why the
			 determination is not warranted.
						(b)Applicable
			 extension periodFor purposes of subsections (c) and (d), the
			 applicable extension period is—
					(1)with respect to a
			 diagnostic test developed (as described in subsection (a)(1)(A))
			 contemporaneously with the development of the drug or biological product
			 involved, 12 months; and
					(2)with respect to a
			 diagnostic test developed otherwise, 6 months.
					(c)Extension for
			 drugsIf, at the request of the manufacturer or sponsor of a
			 drug, the Secretary makes the determination described in subsection (a)(1) with
			 respect to such drug and a diagnostic test, then—
					(1)the four- and five-year periods described
			 in subsections (c)(3)(E)(ii) and (j)(5)(F)(ii) of section 505 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355), the three-year periods described
			 in clauses (iii) and (iv) of subsection (c)(3)(E) and clauses (iii) and (iv) of
			 subsection (j)(5)(F) of such section 505, or the seven-year period described in
			 section 527 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360cc), as
			 applicable, shall be extended by the applicable extension period;
					(2)if the drug is the
			 subject of—
						(A)a listed patent
			 for which a certification has been submitted under subsection (b)(2)(A)(ii) or
			 (j)(2)(A)(vii)(II) of such section 505; or
						(B)a listed patent
			 for which a certification has been submitted under subsection (b)(2)(A)(iii) or
			 (j)(2)(A)(vii)(III) of such section 505,
						then the period during which an
			 application may not be approved under subsection (c)(3) or (j)(5)(B) of such
			 section 505 shall be extended by the applicable extension period after the date
			 the patent expires (including any patent extensions); and(3)if the drug is the
			 subject of a listed patent for which a certification has been submitted under
			 subsection (b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) of such section 505, and in the
			 patent infringement litigation resulting from the certification the court
			 determines that the patent is valid and would be infringed, the period during
			 which an application may not be approved under subsection (c)(3) or (j)(5)(B)
			 of such section 505 shall be extended by the applicable extension period after
			 the date the patent expires (including any patent extension).
					(d)Extension for
			 biological productsIf, at
			 the request of the manufacturer or sponsor of a biological product, the
			 Secretary makes the determination described in subsection (a)(1) with respect
			 to such biological product and a diagnostic test, then the 12-year period
			 described in subsection (k)(7)(A) of section 351 of the Public Health Service
			 Act (42 U.S.C. 262), the 4-year period described in subsection (k)(7)(B) of
			 such section 351, and the 7-year period described in section 527 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360cc), as applicable, shall be
			 extended by the applicable extension period.
				(e)Relation to
			 pediatric exclusivityAny extension under subsection (c) or (d)
			 of a period shall be in addition to any extension of the period under section
			 505A of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a) with respect
			 to the drug or biological product.
				(f)LimitationsExtensions under this section may
			 apply—
					(1)not more than
			 twice with respect to the same drug or biological product; and
					(2)not more than once
			 with respect to the same indication to be treated by the same drug or
			 biological product.
					IICapturing lost
			 opportunities for patients
			201.Designation of
			 dormant therapies
				(a)DesignationThe
			 Secretary shall designate a drug or biological product as a dormant therapy
			 if—
					(1)the sponsor of the
			 drug or biological product submits a request in accordance with subsection (b);
			 and
					(2)the Secretary determines that—
						(A)the indication for which the drug or
			 biological product is being investigated or is intended to be investigated is
			 to address one or more unmet medical needs; and
						(B)the sponsor
			 intends to file an application pursuant to section 505(b) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(b)) or section 351(a) of the Public
			 Health Service Act (42 U.S.C. 262(a)) for approval or licensing of the drug or
			 biological product for such indication.
						(b)Request for
			 designation
					(1)SubmissionThe
			 sponsor of a drug or biological product may submit a request to the Secretary
			 to designate the drug or biological product as a dormant therapy.
					(2)ContentsAny
			 request under paragraph (1) with respect to a drug or biological product shall
			 contain each of the following:
						(A)A listing of all patents and applications
			 for patents—
							(i)under which the
			 sponsor has rights; and
							(ii)which may be
			 reasonably construed to provide protection for the drug or biological
			 product.
							(B)A waiver of
			 enforcement rights in accordance with paragraph (3).
						(C)A certification by
			 the sponsor that the new drug or new biological product has prospectively
			 insufficient patent protection.
						(3)Waiver
						(A)RequirementA
			 request under paragraph (1) shall contain a waiver of the right to enforce any
			 patent or patent application, which issues as a patent described in paragraph
			 (2)(A) with respect to any product described in subparagraph (B).
						(B)Products
			 describedA product is
			 described in this subparagraph if—
							(i)it
			 is approved or licensed pursuant to an application that is filed under section
			 505(b)(2) or 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(b)(2), (j)) or section 351(k) of the Public Health Service Act (42 U.S.C.
			 262(k)); and
							(ii)the
			 filing occurs after the expiration of the protection period (as defined in
			 section 202(a)(1) of this Act) applicable to the drug or biological product to
			 which the request under paragraph (1) relates.
							(C)Effective only
			 upon designationA waiver under this paragraph shall be effective
			 only upon the designation under this section of the drug or biological product
			 to which it relates as a dormant therapy.
						(D)Inability to
			 waive right to enforce one or more patentsIf a sponsor of a drug
			 or biological product is unable to grant an effective waiver of the right to
			 enforce one or more patents or applications for patent as described in
			 subparagraph (A)—
							(i)the
			 sponsor may not make a request under this subsection with respect to the drug
			 or biological product; and
							(ii)if
			 the sponsor has made such a request, the sponsor shall promptly withdraw the
			 request.
							(4)Timing
						(A)RequestAny request for designation of a drug or
			 biological product as a dormant therapy under subsection (a) shall be made
			 before the submission of an application under section 505 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355) or section 351 of the Public Health
			 Service Act (42 U.S.C. 262) for the first approval or licensure of commercial
			 marketing or use of a drug or biological product that shares at least one
			 active moiety with an active moiety in the drug or biological product for which
			 designation is being requested.
						(B)Withdrawal of
			 requestThe sponsor of a drug
			 or biological product may withdraw a request under paragraph (1) with respect
			 to the drug or biological product, but only prior to approval or licensing of
			 the drug or biological product.
						(5)Effects of
			 withdrawal of requestIf the sponsor of a drug or biological
			 product withdraws a request under paragraph (1) with respect to the drug or
			 biological product—
						(A)any designation of the drug or biological
			 product as a dormant therapy under subsection (a) is cancelled; and
						(B)any waiver submitted under this subsection
			 with respect to the drug or biological product is cancelled.
						(c)Criteria for
			 designation
					(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Secretary shall establish a comprehensive methodology and
			 criteria for the designation of a drug or biological product as a dormant
			 therapy in accordance with subsection (a). No designation shall be made under
			 subsection (a) during such 18-month period unless the Secretary has established
			 such methodology and criteria.
					(2)Public
			 inputThe Secretary shall
			 consult with relevant stakeholders and provide an opportunity for public notice
			 and comment in—
						(A)establishing the
			 methodology and criteria under paragraph (1); and
						(B)establishing criteria for determining
			 whether the indication for which the drug or biological product is being
			 investigated or is intended to be investigated is to address one or more unmet
			 medical needs (as described in subsection (a)(2)(A)).
						(d)DefinitionsIn this section:
					(1)The term prospectively insufficient
			 patent protection means, with respect to a drug or biological product
			 for which a request for designation is submitted under subsection (b) (in this
			 paragraph referred to as the dormant therapy), that the
			 protection afforded under patents and patent applications, when issued as a
			 patent, relating to the dormant therapy, in the aggregate—
						(A)are not reasonably
			 anticipated by the sponsor of the dormant therapy to provide an adequate scope
			 of protection to prevent the approval of products that would rely upon or
			 reference the dormant therapy, in an application filed under section 505(b)(2)
			 or 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)(2),
			 (j)) or section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)),
			 or
						(B)are not reasonably
			 anticipated by the sponsor of the dormant therapy to provide patent protection
			 under such patents and applications, when issued as a patent,
						for a period of 14 years from the
			 date of first approval or licensing of the dormant therapy for marketing
			 pursuant to an application under section 505(b) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(b)) or section 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)).(2)The term address one or more unmet
			 medical needs refers to—
						(A)addressing a need
			 for drugs or biological products for the treatment of one or more
			 life-threatening or other serious diseases or conditions for which no therapy
			 exists; or
						(B)if one or more
			 therapies are available for the treatment of such a disease or condition,
			 demonstrating through clinical investigations—
							(i)one
			 or more improved effects on serious outcomes of the disease or condition that
			 are affected by alternative therapies, such as superiority of the drug or
			 biological product used alone or in combination with other therapies in an
			 active controlled trial assessing an endpoint reflecting serious
			 morbidity;
							(ii)one or more effects on serious outcomes of
			 the disease or condition not known to be affected by alternative therapies,
			 such as progressive disability in multiple sclerosis when alternative therapies
			 have shown an effect on exacerbations but have not shown an effect on
			 progressive disability;
							(iii)an ability—
								(I)to provide one or
			 more benefits in patients who are unable to tolerate or are unresponsive to
			 alternative therapies, such as an antipsychotic agent that is effective in
			 people failing standard therapy; or
								(II)to be used
			 effectively in combination with other critical agents that cannot be combined
			 with alternative therapies;
								(iv)an ability to provide one or more benefits
			 similar to those of alternative therapies while—
								(I)avoiding serious
			 toxicity that is present in alternative therapies; or
								(II)avoiding less serious toxicity that is
			 common in alternative therapies and causes discontinuation of treatment of a
			 life-threatening or serious disease; or
								(v)an ability to provide one or more benefits
			 similar to those of alternative therapies but with improvement in some factor,
			 such as compliance or convenience, that is shown to lead to improved effects on
			 serious outcomes.
							(e)Public notice of
			 designationThe Secretary
			 request for and notice of the designation of a dormant therapy under paragraph
			 (4) shall be made available to the public.
				202.Promoting the
			 development of dormant therapies
				(a)Protections for
			 dormant therapy
					(1)Protection
			 periodThe term
			 protection period means, with respect to a drug or biological
			 product designated as a dormant therapy under section 201(a) (in this section
			 referred to as the dormant therapy), the 15-year period
			 beginning on the date on which the Secretary approves an application under
			 section 505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b))
			 or section 351(a) of the Public Health Service Act (42 U.S.C. 262(a)) for the
			 drug or biological product.
					(2)Applications
			 filed during the protection periodDuring the protection period for a dormant
			 therapy, notwithstanding any other provision of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or the Public Health Service Act (42
			 U.S.C. 201 et seq.)—
						(A)absent a right of
			 reference from the holder of such approved application for the dormant therapy,
			 the Secretary shall not approve an application filed pursuant to section
			 505(b)(2) or section 505(j) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(b)(2), (j)) or section 351(k) of the Public Health Service Act (42
			 U.S.C. 262(k)) referencing or otherwise relying on the approval or licensure of
			 the dormant therapy;
						(B)the Secretary shall not approve—
							(i)an
			 application filed pursuant to such section 505(b)(2) or 505(j) that references
			 or otherwise relies on the approval or licensure of a drug or biological
			 product that is not the dormant therapy but contains the same active moiety as
			 the dormant therapy; or
							(ii)an
			 application filed pursuant to such section 351(k) that references or otherwise
			 relies on the approval or licensure of a drug or biological product that is not
			 the dormant therapy but contains an active moiety highly similar to that of the
			 dormant therapy; and
							(C)the Secretary shall not approve an
			 application filed pursuant to section 505(b)(1) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(b)(1)) for a drug that contains the same active
			 moiety as the dormant therapy, or an application filed pursuant to section
			 351(a) of the Public Health Service Act (42 U.S.C. 262(a)) for a biological
			 product that contains an active moiety highly similar to that of the dormant
			 therapy, unless the information provided to support approval of such
			 application is comparable in scope and extent (including with respect to design
			 and extent of preclinical and clinical testing) to the information provided to
			 support approval of the application (described in paragraph (1)) for the
			 dormant therapy.
						(3)RegulationsNot
			 later than 18 months after the date of the enactment of this Act, the
			 Secretary, in consultation with relevant Federal agencies, shall promulgate
			 such regulations as are required to implement the incentives described in
			 paragraph (2).
					(4)Patent term
			 alignment with data package protection period
						(A)In
			 generalNotwithstanding any provision of title 35, United States
			 Code, a sponsor of a drug or biologic product designated as a dormant therapy
			 under section 201(a), upon the approval or licensure thereof under the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), and in lieu of filing a
			 patent term extension application under section 156(d) of such title 35 (other
			 than applications for interim extensions filed under paragraph (5) of such
			 section 156(d)), shall be entitled to patent term extension in accordance with
			 this paragraph.
						(B)Submission of
			 listing of patents and applications for patents
							(i)SubmissionThe
			 sponsor of the dormant therapy, within a period to be set by the Director of
			 the United States Patent and Trademark Office (in this paragraph referred to as
			 the Director), shall submit to the Director—
								(I)the listing of
			 patents and applications for patents required by section 201(b)(2)(A) with
			 respect to the dormant therapy; and
								(II)a listing of any
			 additional patents and applications for patents that, at the time of the
			 submission, meet the description in section 201(b)(2)(A).
								(ii)PeriodThe period set by the Director under clause
			 (i) shall not be less than 6 months from the date on which the Secretary
			 approves or licenses the dormant therapy.
							(C)Extension of
			 patents
							(i)In
			 generalFor each patent identified pursuant to subparagraph
			 (B)(i), and for each patent issuing based upon an application for patent so
			 identified, the Director shall extend the patent to expire at the end of the
			 protection period under paragraph (1) for the dormant therapy, if the patent
			 would otherwise expire prior to the end of the protection period.
							(ii)Application of
			 certain provisionsDuring the period of an extension under clause
			 (i)—
								(I)the rights under
			 the patent shall be limited in the manner provided under section 156(b) of
			 title 35, United States Code; and
								(II)the terms
			 product and approved product in such section 156(b)
			 shall be deemed to include forms of the active moiety of the dormant therapy
			 and highly similar active moieties that might be approved by the Secretary
			 based upon an application filed under section 505(b)(2) or 505(j) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)(2), (j)) or under
			 section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)) that
			 references or otherwise relies upon the dormant therapy.
								(D)Notice of
			 extensionFor each patent that is extended under this paragraph,
			 the Director shall publish a notice of such extension.
						(E)Notice of
			 waiverFor each patent
			 identified pursuant to subparagraph (B)(i), and each patent issuing based upon
			 an application for patent so identified, that expires subsequent to the end of
			 the protection period for the dormant therapy under paragraph (1), the Director
			 shall publish a notice that the patent is subject to the waiver of the right to
			 enforce as described section 201(b)(3).
						(b)Orphan
			 productsIf a drug or biological product has been designated as a
			 dormant therapy under section 201(a) of this Act, the protections otherwise
			 applicable with respect to such drug or biological product under section 527 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360cc) shall not
			 apply.
				(c)Study regarding
			 dormant therapiesNot later
			 than one year after the enactment of this Act, the Secretary shall enter into
			 an agreement with the Director of the Institute of Medicine—
					(1)to conduct a study
			 on intellectual property laws and their impact on therapy and diagnostic
			 development in order to formulate recommendations on how to facilitate the
			 clinical evaluation and development of therapies currently available on the
			 market for new potential indications; and
					(2)not later than 18
			 months after the date of the enactment of this Act, to submit a report to the
			 Secretary and the Congress containing the results of such study.
					
